Exhibit (g)(8) THIRD AMENDMENT TO AMENDED AND RESTATED MASTER CUSTODIAN AGREEMENT This Third Amendment (“Third Amendment”) to the Amended and Restated Master Custodian Agreement dated October 17, 2008 (the “Agreement”) between each registered investment company identified on Appendix A attached thereto, as may be amended from time to time (each registered investment company made subject to the Agreement referred to as the “Fund”, each of which is a Massachusetts business trust or a Maryland corporation) and Brown Brothers Harriman & Co. (“BBH&Co.”) is made as of January 6, 2015. The parties hereby agree to amend the Agreement as follows: I. Amendment to the Agreement dated June 12, 2012 (the “Amendment”) The Amendment is hereby terminated, effective immediately. II. Miscellaneous 1. As amended and appended hereby, all terms and provisions of the Agreement are hereby ratified and affirmed as of the date hereof and are hereby extended to give effect to the terms hereof. 2. Terms not otherwise defined herein shall have the definitions set forth in the Agreement. 3. By signing below where indicated, the Fund and BBH&Co. hereby ratify and affirm each of the representations and warranties set forth in the Agreement and confirm that each representation and warranty remains true and correct as of the date hereof. 4. This Amendment, the Agreement and the other agreements, documents and certificates referred to herein or therein constitute the entire understanding of the parties with respect to the subject matter hereof and thereof and supersede all prior or current understandings and agreements, whether written or oral. EACH REGISTERED INVESTMENT COMPANY IDENTIFIED ON APPENDIX A BROWN BROTHERS HARRIMAN & CO. By: /s/John Millette Name:John Millette Title:Vice President and Secretary By: /s/Elizabeth E. Prickett Name: Elizabeth E. Prickett Title: Managing Director APPENDIX A TO THE THIRD AMENDMENT DATED NOVEMBER 14, 2 CUSTODIAN AGREEMENT DATED OCTOBER 17, 2 BROWN BROTHERS HARRIMAN & CO. LIST OF REGISTERED INVESTMENT COMPANIES UNDER THE DEUTSCHE FUNDS BOARD SUBJECT TO THE TERMS OF THE THIRD AMENDMENT TO THE CUSTODIAN AGREEMENT DEUTSCHE GLOBAL/INTERNATIONAL FUND, INC., on behalf of its series: Deutsche Global Equity Fund Deutsche Global Growth Fund Deutsche Global Small Cap Fund DEUTSCHE INTERNATIONAL FUND, INC., on behalf of its series: Deutsche CROCI International Fund Deutsche Emerging Markets Equity Fund Deutsche World Dividend Fund DEUTSCHE SECURITIES TRUST, on behalf of its series: Deutsche Gold & Precious Metals Fund DEUTSCHE VARIABLE SERIES I,on behalf of its series: Deutsche Global Small Cap VIP Deutsche International VIP DEUTSCHE VARIABLE SERIES II, on behalf of its series: Deutsche Global Equity VIP Deutsche Global Growth VIP
